Case 2:18-cr-00198 Document 6 Filed 10/18/18 Page 1 of 1 PagelD #: 7

 

AO 442 (Rev, L1/E1) Arrest Warrant

UNITED STATES DISTRICT CouRT

   

 

 

for the
Southern District of West Virgirt xs
United States of America et
Vv. ) ~ oy
KEITH ALLEN SIZEMORE ) Case No, 2:18-00198 Qo oy
) cz mn .
) ry ~ FA
: ° ey
Defendant :
pd ‘
ARREST WARRANT
To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) KEITH ALLEN SIZEMORE. . os

who is accused of an offense or violation based on the following document filed ‘with the court:

& Indictment (1 Superseding Indictment O Information © Superseding Information © Complaint
C) Probation Violation Petition © Supervised Release Violation Petition (Violation Notice © Order of the Court

 

This offense is briefly described as follows:

Possession with intent to distribute controlled substances

 

 

 

 

 

Date: __09/25/2018 4 Se hi TR

issuing officer’ s sighalure

City and state: CHARLESTON, WV RORY L,. PERRY ll, CLERK

Printed name and title

 

 

Return

 

 

. This warrapt was received on (date) Wear , and the person was arrested on (date) LO, 1 of ie VOIP

at (city and state) jseay er wv
Date: LVS Fadl raph sot
Arresting ays wer's joey re

Labrie A Lg ney LUN)

Printed name and title L

 

 

 

 

 
